       Case 2:16-md-02724-CMR Document 1356 Filed 04/24/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                             PRETRIAL ORDER NO. 121
                    (SPECIAL DISCOVERY MASTER FOR ESI FEES)


       AND NOW, this 23rd day of April 2020, upon consideration of the application for fees

and costs incurred by Special Discovery Master for ESI Daniel L. Regard for the months of

October 2019 through March 2020, which was submitted to the Court and Liaison Counsel

pursuant to Pretrial Order No. 49, and finding that the work, fees and costs reflected thereon are

“reasonably necessary” for the fulfillment of the Special Discovery Master’s duties, and without

objection from counsel, it is hereby ORDERED that the application for fees and costs is

APPROVED in full. Plaintiffs and Defendants shall each make payment of their respective

shares of the approved amount directly to the Special Discovery Master for ESI.

       It is so ORDERED.



                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe

                                                     ____________________
                                                     CYNTHIA M. RUFE, J.
